DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiujian et al. (CN101497321) in view of Walk et al. (US 5882060) and Fehring et al. (DE102013016726).  Regarding claims 11, 18, Qiujian teaches a self-adapting seat system and a seat-regulating method, wherein an acceleration sensor detects the acceleration in all directions generated during the driving of the vehicle to automatically adjust the state of the seat, weaken the influence of the acceleration in all directions on the passengers, and improve the comfort of sitting in the vehicle.  Such a device and method, as described within Qiujian, is capable of reducing kinetosis-related disorders.  The acceleration sensors coupled with the self-regulation of the vehicle seat to weaken the influence of the anticipated acceleration is exactly how the instant application describes reducing kinetosis-related disorders in paragraphs [0009]-[0010].
However, the Qiujian reference does not distinctly disclose an automatically moveable headrest that responds to anticipated acceleration.  Walk, in a similar field of endeavor, teaches a vehicle seat having an automatically moveable headrest (14; see column 3, lines 5-10; also see column 3, lines 43-49) that responds to anticipated acceleration (see column 2, lines 50-65).  It would have been obvious to one having ordinary skill in the art to modify the seat of Qiujian to include the headrest of Walk to better address the comfort of a user.
However, Qiujian in view of Walk does not distinctly disclose a seatbelt configured to increase a connection of the occupant to the vehicle seat before an onset of an acceleration or a reversible belt tensioner.  Fehring, in a similar field of endeavor, teaches a vehicle seat having a seat belt (7) which can be tightened simultaneously by a retractor tensioner and a belt tensioner before the onset of an acceleration (or collision – see paragraph [0027]).  It would have been obvious to one having ordinary skill in the art to modify the seat of Qiujian to include the seat belt and tensioners of Fehring to increase the safety of a user in the event of a collision.

Regarding claim 12, Walk further teaches wherein a seat frame of the vehicle seat is rotatably mounted at least in sections around a transverse axis of the vehicle (via servo-motors 22; see rotating arrows 35, 36).  The examiner also notes that Qiujian teaches in Figure 3 a seat frame of the vehicle seat is rotatably mounted at least in sections around a transverse axis of the vehicle.

Regarding claim 13, Walk further teaches wherein the vehicle seat is coupled to a torque motor and/or a linear drive with transmission, wherein the torque motor and/or the linear drive with transmission are configured for an at least sectional rotation of the vehicle seat around the transverse axis (via servo-motors 22).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiujian et al. (CN101497321) in view of Walk et al. (US 5882060) and Fehring et al. (DE102013016726), as applied above and in further view of Mazda (JPH04123200).  Regarding claim 14, it is described above what is disclosed by Qiujian in view of Walk and Fehring; however, the references do not distinctly disclose wherein a seat frame of the vehicle seat is rotatably mounted at least in sections about a vertical axis of the vehicle by a rotary plate.  Mazda, in a similar field of endeavor, teaches a vehicle seat wherein the seat frame of the vehicle seat is rotatably mounted at least in sections about a vertical axis of the vehicle by a rotary plate (see Figures 2 and 3).  It would have been obvious to one having ordinary skill in the art to modify the seat of Qiujian to have a rotary plate which allowed the seat to be rotated about a vertical axis in order to provide a user with a degree of adjustability to increase comfort and safety.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiujian et al. (CN101497321) in view of Walk et al. (US 5882060) and Fehring et al. (DE102013016726), as applied above and in further view of Tachi (EP2987684).  Regarding claims 15-16, it is described above what is disclosed by Qiujian in view of Walk and Fehring; however, the references do not distinctly disclose wherein the vehicle seat has a seat back and a vertically displaceable shoulder clamp which is extendible from the seat back for connecting at least an upper body of the occupant to the vehicle seat; or wherein the shoulder clamp has a padding and wherein a vibration motor and/or an air cushion are integrated in the padding.
Tachi, in a similar field of endeavor, teaches a vehicle seat having a seat back and a vertically displaceable shoulder clamp (4) which is extendible from the seat back for connecting at least an upper body of the occupant to the vehicle seat and wherein the shoulder clamp has a padding and wherein an air cushion (3) are integrated in the padding (see paragraph [0013]).  It would have been obvious to one having ordinary skill in the art to modify the seat of Qiujian to include the moveable sections (4) of Tachi in order to further secure a user in the event of a crash event.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiujian et al. (CN101497321) in view of Walk et al. (US 5882060) and Fehring et al. (DE102013016726), as applied above and in further view of TWB (DE102004024548).  Regarding claim 17, it is described above what is disclosed by Qiujian in view of Walk and Fehring; however, the references do not distinctly disclose wherein the vehicle seat has a seat back, a first side panel, a second side panel, and a flat fabric which is pullable out of the first side panel, wherein a first end of the flat fabric is fastened inside the first side panel and a second end of the flat fabric is connectable to the second side panel.
TWB, in a similar field of endeavor, teaches a vehicle seat having a seat back, a first side panel, a second side panel, and a flat fabric which is pullable out of the first side panel, wherein a first end of the flat fabric is fastened inside the first side panel and a second end of the flat fabric is connectable to the second side panel (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the seatback of Qiujian to include panels and pullable fabric of TWB in order to further restrain an occupant and increase the safety in the event of a crash.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiujian et al. (CN101497321) in view of Walk et al. (US 5882060) and Fehring et al. (DE102013016726), as applied above and in further view of Ohno (US 2018/0236907).  Regarding claim 19, it is described above what is disclosed by Qiujian in view of Walk and Fehring; however, the references do not distinctly disclose wherein the future trajectory of the vehicle is determined by map data.
Ohno, in a similar field of endeavor, teaches a vehicle having a sensor and control unit wherein the future trajectory of the vehicle is determined by map data (via GPS device 16; see paragraphs [0021]-[0022]; see Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the vehicle of Qiujian to include the command of Ohno to help determine future trajectory of the vehicle based on map data for more accurate anticipatory acceleration data.

Regarding claim 20, Ohno further teaches wherein the future trajectory of the vehicle is determined by signals detected by a radar-based detector (item 22) or by a lidar-based detector or by an ultrasound-based detector (see paragraphs [0021]-[0023]; see Figure 1).

Regarding claim 21, Ohno further teaches wherein the future trajectory of the vehicle is determined by camera information (item 24; see paragraph [0024]; see Figure 1).

Regarding claim 22, Ohno further teaches wherein the acceleration that will act on the head of the occupant is additionally determined on the basis of an algorithm that is based on a biomechanical model which determines dynamics of the head of the occupant via an input variable and wherein the input variable is a body position in space of the occupant or individual anthropometric data of the occupant (via the vehicle interior condition monitoring ECU and camera, 54, 56; see paragraph [0033]; see Figure 1).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-23 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636